EXHIBIT 10.2

 

AMENDED AND RESTATED

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

OF

 

ELECTRONICS BOUTIQUE HOLDINGS CORP.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1. – PURPOSE

 

 

 

 

1.1

Purpose

 

 

 

 

ARTICLE 2. – DEFINITIONS

 

 

 

 

2.1.

Base Pay

 

 

 

 

2.2.

Committee

 

 

 

 

2.3.

Employee

 

 

 

 

2.4.

Parent Corporation

 

 

 

 

2.5.

Subsidiary Corporation

 

 

 

 

ARTICLE 3. – ELIGIBILITY AND PARTICIPATION

 

 

 

 

3.1.

Initial Eligibility

 

 

 

 

3.2.

Leave of Absence

 

 

 

 

3.3.

Restrictions on Participation

 

 

 

 

3.4.

Commencement of Participation

 

 

 

 

ARTICLE 4. – OFFERINGS

 

 

 

 

4.1.

Annual Offerings

 

 

 

 

ARTICLE 5. – PAYROLL DEDUCTIONS

 

 

 

 

5.1.

Amount of Deduction

 

 

 

 

5.2.

Participant’s Account

 

 

 

 

5.3.

Changes in Payroll Deductions

 

 

 

 

5.4.

Leave of Absence

 

 

 

 

ARTICLE 6. – GRANTING OF OPTION

 

 

 

 

6.1.

Number of Option Shares

 

 

 

 

6.2.

Option Price

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7. – EXERCISE OF OPTION

 

 

 

 

7.1.

Automatic Exercise

 

 

 

 

7.2.

Withdrawal of Account

 

 

 

 

7.3.

Fractional Shares

 

 

 

 

7.4.

Transferability of Option

 

 

 

 

7.5.

Delivery of Stock

 

 

 

 

ARTICLE 8. – WITHDRAWAL

 

 

 

 

8.1.

In General

 

 

 

 

8.2.

Effect on Subsequent Participation

 

 

 

 

8.3.

Termination of Employment

 

 

 

 

8.4.

Leave of Absence

 

 

 

 

ARTICLE 9. – INTEREST

 

 

 

 

9.1.

Payment of Interest

 

 

 

 

ARTICLE 10. – STOCK

 

 

 

 

10.1.

Maximum Shares

 

 

 

 

10.2.

Participant’s Interest in Option Stock

 

 

 

 

10.3.

Registration of Stock

 

 

 

 

10.4.

Restrictions on Exercise

 

 

 

 

ARTICLE 11. – ADMINISTRATION

 

 

 

 

11.1.

Appointment of Committee

 

 

 

 

11.2.

Authority of Committee

 

 

 

 

11.3.

Rules Governing the Administration of the Committee

 

 

 

 

ARTICLE 12. – MISCELLANEOUS

 

 

 

 

12.1.

Designation of Beneficiary

 

 

 

 

12.2.

Transferability

 

 

ii

--------------------------------------------------------------------------------


 

12.3.

Use of Funds

 

 

 

 

12.4.

Adjustment Upon Changes in Capitalization

 

 

 

 

12.5.

Amendment and Termination

 

 

 

 

12.6.

Effective Date

 

 

 

 

12.7.

No Employment Rights

 

 

 

 

12.8.

Disqualifying Dispositions

 

 

 

 

12.9.

Withholding Taxes

 

 

 

 

12.10.

Effect of Plan

 

 

 

 

12.11.

Governing Law

 

 

iii

--------------------------------------------------------------------------------


 

ELECTRONICS BOUTIQUE HOLDINGS CORP.

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

 


ARTICLE 1.  –  PURPOSE


 


1.1                                 PURPOSE.  THE ELECTRONICS BOUTIQUE HOLDINGS
CORP. AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN (THE “PLAN”) IS INTENDED
TO PROVIDE A METHOD WHEREBY EMPLOYEES OF ELECTRONICS BOUTIQUE HOLDINGS
CORPORATION AND ITS SUBSIDIARY CORPORATIONS (HEREINAFTER REFERRED TO, UNLESS THE
CONTEXT OTHERWISE REQUIRES, AS THE “COMPANY”) WILL HAVE AN OPPORTUNITY TO
ACQUIRE A PROPRIETARY INTEREST IN THE COMPANY THROUGH THE PURCHASE OF SHARES OF
THE COMMON STOCK OF THE COMPANY.  IT IS THE INTENTION OF THE COMPANY TO HAVE THE
PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE PLAN” UNDER SECTION 423 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).  THE PROVISIONS OF THE
PLAN SHALL BE CONSTRUED SO AS TO EXTEND AND LIMIT PARTICIPATION IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF THAT SECTION OF THE CODE.


 


ARTICLE 2.  –  DEFINITIONS


 


2.1                                 BASE PAY.  “BASE PAY” SHALL MEAN REGULAR
EARNINGS EXCLUDING PAYMENTS FOR OVERTIME, SHIFT PREMIUM, BONUSES AND OTHER
SPECIAL PAYMENTS, COMMISSIONS AND OTHER MARKETING INCENTIVE PAYMENTS.


 


2.2                                 COMMITTEE.  “COMMITTEE” SHALL MEAN THE
INDIVIDUALS DESCRIBED IN ARTICLE XI.


 


2.3                                 EMPLOYEE.  “EMPLOYEE” MEANS ANY PERSON WHO
IS CUSTOMARILY EMPLOYED ON A FULL-TIME OR PART-TIME BASIS BY THE COMPANY AND IS
REGULARLY SCHEDULED TO WORK MORE THAN 20 HOURS PER WEEK.


 


2.4                                 PARENT CORPORATION.  “PARENT CORPORATION”
SHALL MEAN ANY PRESENT OR FUTURE CORPORATION WHICH IS A “PARENT CORPORATION” OF
ELECTRONICS BOUTIQUE HOLDINGS CORP., AS THAT TERM IS DEFINED IN SECTION 424(E)
OF THE CODE.


 


2.5                                 SUBSIDIARY CORPORATION.  “SUBSIDIARY
CORPORATION” SHALL MEAN ANY PRESENT OR FUTURE CORPORATION WHICH IS A “SUBSIDIARY
CORPORATION” OF ELECTRONICS BOUTIQUE HOLDINGS CORP., AS THAT TERM IS DEFINED IN
SECTION 424(F) OF THE CODE.


 


ARTICLE 3.  –  ELIGIBILITY AND PARTICIPATION


 


3.1                                 INITIAL ELIGIBILITY.  ANY EMPLOYEE WHO SHALL
HAVE COMPLETED NINETY (90) DAYS’ EMPLOYMENT AND SHALL BE EMPLOYED BY THE COMPANY
ON THE DATE HIS OR HER PARTICIPATION IN THE PLAN IS TO BECOME EFFECTIVE SHALL BE
ELIGIBLE TO PARTICIPATE IN OFFERINGS UNDER THE PLAN WHICH COMMENCE ON OR AFTER
SUCH NINETY DAY PERIOD HAS CONCLUDED.


 


3.2                                 LEAVE OF ABSENCE.  FOR PURPOSES OF
PARTICIPATION IN THE PLAN, A PERSON ON LEAVE OF ABSENCE SHALL BE DEEMED TO BE AN
EMPLOYEE OF THE COMPANY FOR PURPOSES OF PARTICIPATION IN THE PLAN FOR THE FIRST
90 DAYS OF THE LEAVE OF ABSENCE.  THE EMPLOYEE’S EMPLOYMENT SHALL BE DEEMED TO
HAVE TERMINATED AT THE CLOSE OF BUSINESS ON THE 90TH DAY OF THE LEAVE OF ABSENCE
UNLESS THE EMPLOYEE SHALL HAVE RETURNED TO REGULAR FULL-TIME OR PART-TIME
EMPLOYMENT (AS THE CASE MAY BE) PRIOR TO THE CLOSE OF BUSINESS ON THE 90TH DAY.
TERMINATION BY THE COMPANY OF ANY EMPLOYEE’S LEAVE OF ABSENCE, OTHER THAN
TERMINATION OF SUCH LEAVE OF ABSENCE ON RETURN TO FULL-TIME OR PART-TIME


 

--------------------------------------------------------------------------------


 


EMPLOYMENT, SHALL TERMINATE AN EMPLOYEE’S EMPLOYMENT FOR ALL PURPOSES OF THE
PLAN AND SHALL TERMINATE THE EMPLOYEE’S PARTICIPATION IN THE PLAN AND RIGHT TO
EXERCISE ANY OPTION.


 


3.3                                 RESTRICTIONS ON PARTICIPATION. 
NOTWITHSTANDING ANY PROVISIONS OF THE PLAN TO THE CONTRARY, NO EMPLOYEE SHALL BE
GRANTED AN OPTION TO PARTICIPATE IN THE PLAN:


 


(A)                                  IF, IMMEDIATELY AFTER THE GRANT, THE
EMPLOYEE WOULD OWN STOCK, AND/OR HOLD OUTSTANDING OPTIONS TO PURCHASE STOCK,
POSSESSING 5% OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL CLASSES
OF STOCK OF THE COMPANY, A SUBSIDIARY CORPORATION OR A PARENT CORPORATION (FOR
PURPOSES OF THIS PARAGRAPH, THE RULES OF SECTION 424(D) OF THE CODE AND THE
APPLICABLE TREASURY REGULATIONS UNDER SECTION 423 SHALL APPLY IN DETERMINING
STOCK OWNERSHIP OF ANY EMPLOYEE); OR


 


(B)                                 WHICH PERMITS HIS OR HER RIGHTS TO PURCHASE
STOCK UNDER ALL EMPLOYEE STOCK PURCHASE PLANS OF THE COMPANY, ANY SUBSIDIARY
CORPORATION OR A PARENT CORPORATION TO ACCRUE AT A RATE WHICH EXCEEDS $25,000 IN
FAIR MARKET VALUE OF THE STOCK (DETERMINED AT THE TIME SUCH OPTION IS GRANTED)
FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS OUTSTANDING.


 


3.4                                 COMMENCEMENT OF PARTICIPATION.  AN ELIGIBLE
EMPLOYEE MAY BECOME A PARTICIPANT BY COMPLETING AN AUTHORIZATION FOR A PAYROLL
DEDUCTION ON THE FORM PROVIDED BY THE COMPANY AND FILING THE FORM WITH THE
COMPANY’S BENEFITS DEPARTMENT ON OR BEFORE THE DATE SET BY THE COMMITTEE.  THE
DATE SHALL BE PRIOR TO THE OFFERING COMMENCEMENT DATE FOR THE OFFERING (AS SUCH
TERMS ARE DEFINED BELOW).  PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL COMMENCE
ON THE APPLICABLE OFFERING COMMENCEMENT DATE WHEN THE EMPLOYEE’S AUTHORIZATION
FOR A PAYROLL DEDUCTION BECOMES EFFECTIVE AND SHALL END ON THE OFFERING
TERMINATION DATE (AS DEFINED IN ARTICLE 4) OF THE OFFERING TO WHICH SUCH
AUTHORIZATION IS APPLICABLE UNLESS SOONER TERMINATED BY THE PARTICIPANT AS
PROVIDED IN ARTICLE 8.


 


ARTICLE 4.  –  OFFERINGS


 


4.1                                 ANNUAL OFFERINGS.  THE PLAN ENCOMPASSES
QUARTERLY OFFERINGS OF THE COMPANY’S COMMON STOCK (THE “OFFERINGS”) BEGINNING ON
THE 1ST DAY OF MARCH 2000 AND TERMINATING ON THE FOLLOWING MARCH 31 (AN
“OFFERING TERMINATION DATE” AND, TOGETHER WITH THE LAST BUSINESS DAY OF EACH
SUBSEQUENT QUARTER DURING THE TERM OF THE PLAN, THE “OFFERING TERMINATION
DATES”).  SUBSEQUENT OFFERINGS WILL OCCUR FOR EACH CALENDAR QUARTER THEREAFTER. 
FOR EXAMPLE, AN OFFERING WILL BEGIN APRIL 1 AND END THE FOLLOWING JUNE 30 AND
ANOTHER OFFERING WILL BEGIN JULY 1 AND END SEPTEMBER 30.  OFFERINGS WILL OCCUR
EACH CALENDAR QUARTER FOR THE NEXT NINE YEARS FOR A TOTAL OF TEN YEARS.  THE
MAXIMUM NUMBER OF SHARES ISSUED IN THE RESPECTIVE CALENDAR QUARTERS SHALL BE: 
100,000 PLUS UNISSUED SHARES FROM THE PRIOR OFFERINGS.


 


ARTICLE 5.  –  PAYROLL DEDUCTIONS


 


5.1                                 AMOUNT OF DEDUCTION.  AT THE TIME A
PARTICIPANT (WHETHER A FULL-TIME OR PART-TIME EMPLOYEE) FILES HIS OR HER
AUTHORIZATION FOR PAYROLL DEDUCTION, HE OR SHE SHALL ELECT TO HAVE DEDUCTIONS
MADE FROM HIS OR HER PAY ON EACH PAYDAY DURING THE TIME HE OR SHE IS A
PARTICIPANT IN AN OFFERING AT THE RATE OF 1, 2, 3, 4, 5, 6, 7, 8, 9 OR 10% OF
HIS OR HER BASE PAY IN EFFECT AT THE OFFERING COMMENCEMENT DATE OF SUCH
OFFERING.


 


5.2                                 PARTICIPANT’S ACCOUNT.  ALL PAYROLL
DEDUCTIONS MADE FOR A PARTICIPANT SHALL BE CREDITED TO HIS OR HER ACCOUNT UNDER
THE PLAN.  A PARTICIPANT MAY NOT MAKE ANY SEPARATE CASH


 

2

--------------------------------------------------------------------------------


 


PAYMENT INTO SUCH ACCOUNT EXCEPT WHEN ON LEAVE OF ABSENCE AND THEN ONLY AS
PROVIDED IN SECTION 5.4.


 


5.3                                 CHANGES IN PAYROLL DEDUCTIONS.  A
PARTICIPANT MAY DISCONTINUE HIS OR HER PARTICIPATION IN THE PLAN AS PROVIDED IN
ARTICLE VIII, BUT NO OTHER CHANGE CAN BE MADE DURING AN OFFERING AND
SPECIFICALLY, A PARTICIPANT MAY NOT ALTER THE AMOUNT OF HIS OR HER PAYROLL
DEDUCTIONS FOR THAT OFFERING.


 


5.4                                 LEAVE OF ABSENCE.  IF A PARTICIPANT GOES ON
A LEAVE OF ABSENCE, THE PARTICIPANT SHALL HAVE THE RIGHT TO ELECT: (A) TO
WITHDRAW THE BALANCE IN HIS OR HER ACCOUNT PURSUANT TO SECTION 7.2, (B) TO
DISCONTINUE CONTRIBUTIONS TO THE PLAN BUT REMAIN A PARTICIPANT IN THE PLAN, OR
(C) REMAIN A PARTICIPANT IN THE PLAN DURING THE LEAVE OF ABSENCE, AUTHORIZING
DEDUCTIONS TO BE MADE FROM PAYMENTS BY THE COMPANY TO THE PARTICIPANT DURING THE
LEAVE OF ABSENCE AND UNDERTAKING TO MAKE CASH PAYMENTS TO THE PLAN AT THE END OF
EACH PAYROLL PERIOD TO THE EXTENT THAT AMOUNTS PAYABLE BY THE COMPANY TO THE
PARTICIPANT ARE INSUFFICIENT TO MEET THE PARTICIPANT’S AUTHORIZED PLAN
DEDUCTIONS.


 


ARTICLE 6.  –  GRANTING OF OPTION


 


6.1                                 NUMBER OF OPTION SHARES.  ON THE
COMMENCEMENT DATE OF EACH OFFERING, A PARTICIPATING EMPLOYEE SHALL BE DEEMED TO
HAVE BEEN GRANTED AN OPTION TO PURCHASE A MAXIMUM NUMBER OF SHARES (INCLUDING
FRACTIONAL SHARES) OF THE STOCK OF THE COMPANY EQUAL TO AN AMOUNT DETERMINED AS
FOLLOWS: AN AMOUNT EQUAL TO (I) THAT PERCENTAGE OF THE EMPLOYEE’S BASE PAY WHICH
HE OR SHE HAS ELECTED TO HAVE WITHHELD (BUT NOT IN ANY CASE IN EXCESS OF 10%)
MULTIPLIED BY (II) THE EMPLOYEE’S BASE PAY DURING THE PERIOD OF THE OFFERING
(III) DIVIDED BY 90% OF THE MARKET VALUE OF THE STOCK OF THE COMPANY ON THE
APPLICABLE OFFERING COMMENCEMENT DATE.  THE MARKET VALUE OF THE COMPANY’S STOCK
SHALL BE DETERMINED AS PROVIDED IN SECTION 6.2 BELOW. AN EMPLOYEE’S BASE PAY
DURING THE PERIOD OF AN OFFERING SHALL BE DETERMINED BY MULTIPLYING HIS OR HER
NORMAL WEEKLY RATE OF PAY (AS IN EFFECT ON THE LAST DAY PRIOR TO THE
COMMENCEMENT DATE OF THE PARTICULAR OFFERING) BY 13 OR PROVIDED THAT, IN THE
CASE OF A PART-TIME HOURLY EMPLOYEE, THE EMPLOYEE’S BASE PAY DURING THE PERIOD
OF AN OFFERING SHALL BE DETERMINED BY MULTIPLYING THE EMPLOYEE’S HOURLY RATE BY
THE NUMBER OF REGULARLY SCHEDULED HOURS OF WORK FOR THE EMPLOYEE DURING THE
OFFERING.


 


6.2                                 OPTION PRICE.  THE OPTION PRICE OF STOCK
PURCHASED WITH PAYROLL DEDUCTIONS MADE DURING SUCH ANNUAL OFFERING FOR A
PARTICIPANT THEREIN SHALL BE 90% OF THE CLOSING PRICE OF THE STOCK ON THE
OFFERING TERMINATION DATE OR THE NEAREST PRIOR BUSINESS DAY ON WHICH TRADING
OCCURRED ON THE NASDAQ NATIONAL MARKET SYSTEM.  IF THE COMMON STOCK OF THE
COMPANY IS NOT ADMITTED TO TRADING ON ANY OF THE AFORESAID DATES FOR WHICH
CLOSING PRICES OF THE STOCK ARE TO BE DETERMINED, THEN REFERENCE SHALL BE MADE
TO THE FAIR MARKET VALUE OF THE STOCK ON THAT DATE, AS DETERMINED ON SUCH BASIS
AS SHALL BE ESTABLISHED OR SPECIFIED FOR THE PURPOSE BY THE COMMITTEE.


 


ARTICLE 7.  –  EXERCISE OF OPTION


 


7.1                                 AUTOMATIC EXERCISE.  UNLESS A PARTICIPANT
GIVES WRITTEN NOTICE TO THE COMPANY AS HEREINAFTER PROVIDED, HIS OR HER OPTION
FOR THE PURCHASE OF STOCK WITH PAYROLL DEDUCTIONS MADE DURING ANY OFFERING WILL
BE DEEMED TO HAVE BEEN EXERCISED AUTOMATICALLY ON THE OFFERING TERMINATION DATE
APPLICABLE TO SUCH OFFERING, FOR THE PURCHASE OF THE NUMBER OF SHARES (INCLUDING
FRACTIONAL SHARES) OF STOCK WHICH THE ACCUMULATED PAYROLL DEDUCTIONS IN HIS OR
HER ACCOUNT AT THAT TIME WILL PURCHASE AT THE APPLICABLE OPTION PRICE (BUT NOT
IN EXCESS OF THE NUMBER


 

3

--------------------------------------------------------------------------------


 


OF SHARES FOR WHICH OPTIONS HAVE BEEN GRANTED TO THE EMPLOYEE PURSUANT TO
SECTION 6.1), AND ANY EXCESS IN HIS OR HER ACCOUNT AT THAT TIME WILL BE RETURNED
TO HIM.


 


7.2                                 WITHDRAWAL OF ACCOUNT.  BY WRITTEN NOTICE TO
THE COMPANY’S BENEFITS DEPARTMENT, AT ANY TIME PRIOR TO THE OFFERING TERMINATION
DATE APPLICABLE TO ANY OFFERING, A PARTICIPANT MAY ELECT TO WITHDRAW ALL THE
ACCUMULATED PAYROLL DEDUCTIONS IN HIS OR HER ACCOUNT AT SUCH TIME.


 


7.3                                 FRACTIONAL SHARES.  FRACTIONAL SHARES SHALL
BE ISSUED UNDER THE PLAN.


 


7.4                                 TRANSFERABILITY OF OPTION.  DURING A
PARTICIPANT’S LIFETIME, OPTIONS HELD BY SUCH PARTICIPANT SHALL BE EXERCISABLE
ONLY BY THAT PARTICIPANT.


 


7.5                                 DELIVERY OF STOCK.  AS PROMPTLY AS
PRACTICABLE AFTER THE OFFERING TERMINATION DATE OF EACH OFFERING, THE COMPANY
WILL DELIVER TO EACH PARTICIPANT, AS APPROPRIATE, THE STOCK PURCHASED UPON
EXERCISE OF HIS OR HER OPTION.


 


ARTICLE 8.  –  WITHDRAWAL


 


8.1                                 IN GENERAL.  AS INDICATED IN SECTION 7.2, A
PARTICIPANT MAY WITHDRAW PAYROLL DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT UNDER
THE PLAN AT ANY TIME PRIOR TO THE OFFERING TERMINATION DATE APPLICABLE TO ANY
OFFERING BY GIVING WRITTEN NOTICE TO THE COMPANY’S BENEFITS DEPARTMENT.  ALL OF
THE PARTICIPANT’S PAYROLL DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT DURING SUCH
OFFERING WILL BE PAID TO HIM OR HER AS SOON AS PRACTICABLE AFTER RECEIPT OF HIS
OR HER NOTICE OF WITHDRAWAL, AND NO FURTHER PAYROLL DEDUCTIONS WILL BE MADE FROM
HIS OR HER PAY DURING SUCH OFFERING.  THE PARTICIPANT WILL NOT BE ENTITLED TO
INTEREST ON THE AMOUNT IN HIS OR HER ACCOUNT.  THE COMPANY MAY, AT ITS OPTION,
TREAT ANY ATTEMPT TO BORROW BY AN EMPLOYEE ON THE SECURITY OF HIS OR HER
ACCUMULATED PAYROLL DEDUCTIONS AS AN ELECTION, UNDER SECTION 7.2, TO WITHDRAW
SUCH DEDUCTIONS.


 


8.2                                 EFFECT ON SUBSEQUENT PARTICIPATION.  A
PARTICIPANT’S WITHDRAWAL FROM ANY OFFERING WILL NOT HAVE ANY EFFECT UPON HIS OR
HER ELIGIBILITY TO PARTICIPATE IN ANY SUCCEEDING OFFERING OR IN ANY SIMILAR PLAN
WHICH MAY HEREAFTER BE ADOPTED BY THE COMPANY.


 


8.3                                 TERMINATION OF EMPLOYMENT.  UPON TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT FOR ANY REASON, INCLUDING RETIREMENT AND DEATH,
THE COMPANY SHALL WITHDRAW ALL OF THE PAYROLL DEDUCTIONS CREDITED TO THE
PARTICIPANT’S ACCOUNT UNDER THE PLAN AND PROVIDE THE PARTICIPANT, OR THE
PARTICIPANT’S BENEFICIARY (AS DEFINED IN SECTION 12.1) IN THE CASE OF HIS OR HER
DEATH SUBSEQUENT TO THE TERMINATION OF HIS OR HER EMPLOYMENT, WITH A CASH
PAYMENT EQUAL TO THE AMOUNT OF PAYROLL DEDUCTIONS CREDITED TO THE PARTICIPANT’S
ACCOUNT UNDER THE PLAN PRIOR TO THE DATE OF TERMINATION.


 


8.4                                 LEAVE OF ABSENCE.  A PARTICIPANT ON LEAVE OF
ABSENCE SHALL, SUBJECT TO THE ELECTION MADE BY THE PARTICIPANT PURSUANT TO
SECTION 5.4, CONTINUE TO BE A PARTICIPANT IN THE PLAN SO LONG AS SUCH
PARTICIPANT IS ON CONTINUOUS LEAVE OF ABSENCE.  A PARTICIPANT WHO HAS BEEN ON
LEAVE OF ABSENCE FOR MORE THAN 90 DAYS AND WHO THEREFORE IS NOT AN EMPLOYEE FOR
THE PURPOSE OF THE PLAN SHALL NOT BE ENTITLED TO PARTICIPATE IN ANY OFFERING
COMMENCING AFTER THE 90TH DAY OF SUCH LEAVE OF ABSENCE.  NOTWITHSTANDING ANY
OTHER PROVISIONS OF THE PLAN, UNLESS A PARTICIPANT ON LEAVE OF ABSENCE RETURNS
TO REGULAR FULL-TIME OR PART-TIME EMPLOYMENT WITH THE COMPANY AT THE EARLIER OF:
(A) THE TERMINATION OF SUCH LEAVE OF ABSENCE OR (B) THREE MONTHS FROM THE 90TH
DAY OF SUCH LEAVE OF ABSENCE, THE PARTICIPANT’S PARTICIPATION IN THE PLAN SHALL
TERMINATE ON WHICHEVER OF SUCH DATES FIRST OCCURS.


 

4

--------------------------------------------------------------------------------


 


ARTICLE 9.  –  INTEREST


 


9.1                                 PAYMENT OF INTEREST.  NO INTEREST WILL BE
PAID OR ALLOWED ON ANY MONEY PAID INTO THE PLAN OR CREDITED TO THE ACCOUNT OF
ANY PARTICIPANT.


 


ARTICLE 10.  –  STOCK


 


10.1                           MAXIMUM SHARES.  THE MAXIMUM NUMBER OF SHARES
WHICH SHALL BE ISSUED UNDER THE PLAN, SUBJECT TO ADJUSTMENT UPON CHANGES IN
CAPITALIZATION OF THE COMPANY AS PROVIDED IN SECTION 12.4 SHALL BE 100,000
SHARES IN EACH QUARTERLY OFFERING PLUS IN EACH OFFERING ALL UNISSUED SHARES FROM
PRIOR OFFERINGS, NOT TO EXCEED 1,000,000 SHARES FOR ALL OFFERINGS.  IF THE TOTAL
NUMBER OF SHARES FOR WHICH OPTIONS ARE EXERCISED ON ANY OFFERING TERMINATION
DATE IN ACCORDANCE WITH ARTICLE VI EXCEEDS THE MAXIMUM NUMBER OF SHARES FOR THE
APPLICABLE OFFERING, THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE SHARES
AVAILABLE FOR DELIVERY AND DISTRIBUTION IN AS NEARLY A UNIFORM MANNER AS SHALL
BE PRACTICABLE AND AS IT SHALL DETERMINE TO BE EQUITABLE, AND THE BALANCE OF
PAYROLL DEDUCTIONS CREDITED TO THE ACCOUNT OF EACH PARTICIPANT UNDER THE PLAN
SHALL BE RETURNED TO HIM OR HER AS SOON AS PRACTICABLE.


 


10.2                           PARTICIPANT’S INTEREST IN OPTION STOCK.  THE
PARTICIPANT WILL HAVE NO INTEREST IN STOCK COVERED BY THE OPTION UNTIL SUCH
OPTION HAS BEEN EXERCISED.


 


10.3                           REGISTRATION OF STOCK.  STOCK TO BE DELIVERED TO
A PARTICIPANT UNDER THE PLAN WILL BE REGISTERED IN THE NAME OF THE PARTICIPANT,
OR, IF THE PARTICIPANT SO DIRECTS BY WRITTEN NOTICE TO THE COMPANY’S BENEFITS
DEPARTMENT PRIOR TO THE OFFERING TERMINATION DATE APPLICABLE THERETO, IN THE
NAMES OF THE PARTICIPANT AND ONE SUCH OTHER PERSON AS MAY BE DESIGNATED BY THE
PARTICIPANT, AS JOINT TENANTS WITH RIGHTS OF SURVIVORSHIP OR AS TENANTS BY THE
ENTIRETIES, TO THE EXTENT PERMITTED BY APPLICABLE LAW.


 


10.4                           RESTRICTIONS ON EXERCISE.  THE BOARD OF DIRECTORS
MAY, IN ITS DISCRETION, REQUIRE AS CONDITIONS TO THE EXERCISE OF ANY OPTION THAT
THE SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UPON THE EXERCISE OF THE OPTION
SHALL HAVE BEEN DULY LISTED, UPON OFFICIAL NOTICE OF ISSUANCE, UPON A STOCK
EXCHANGE, AND THAT EITHER:


 


(A)                                  A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, WITH RESPECT TO SAID SHARES SHALL BE
EFFECTIVE, OR


 


(B)                                 THE PARTICIPANT SHALL HAVE REPRESENTED AT
THE TIME OF PURCHASE, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, THAT IT
IS HIS OR HER INTENTION TO PURCHASE THE SHARES FOR INVESTMENT AND NOT FOR RESALE
OR DISTRIBUTION.


 


ARTICLE 11.  –  ADMINISTRATION


 


11.1                           APPOINTMENT OF COMMITTEE.  THE COMPENSATION
COMMITTEE (THE “COMMITTEE”) OF THE BOARD OF DIRECTORS SHALL ADMINISTER THE
PLAN.  NO MEMBER OF THE COMMITTEE SHALL BE ELIGIBLE TO PURCHASE STOCK UNDER THE
PLAN.


 


11.2                           AUTHORITY OF COMMITTEE.  SUBJECT TO THE EXPRESS
PROVISIONS OF THE PLAN, THE COMMITTEE SHALL HAVE PLENARY AUTHORITY IN ITS
DISCRETION TO INTERPRET AND CONSTRUE ANY AND ALL PROVISIONS OF THE PLAN, TO
ADOPT RULES AND REGULATIONS FOR ADMINISTERING THE PLAN, AND TO MAKE ALL OTHER
DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR ADMINISTERING THE PLAN.  THE
COMMITTEE’S DETERMINATION ON THE FOREGOING MATTERS SHALL BE CONCLUSIVE.


 

5

--------------------------------------------------------------------------------


 


11.3                           RULES GOVERNING THE ADMINISTRATION OF THE
COMMITTEE.  THE BOARD OF DIRECTORS MAY FROM TIME TO TIME APPOINT MEMBERS OF THE
COMMITTEE IN SUBSTITUTION FOR OR IN ADDITION TO MEMBERS PREVIOUSLY APPOINTED AND
MAY FILL VACANCIES, HOWEVER CAUSED, IN THE COMMITTEE.  THE COMMITTEE MAY SELECT
ONE OF ITS MEMBERS AS ITS CHAIRMAN AND SHALL HOLD ITS MEETINGS AT SUCH TIMES AND
PLACES AS IT SHALL DEEM ADVISABLE AND MAY HOLD TELEPHONIC MEETINGS.  A MAJORITY
OF ITS MEMBERS SHALL CONSTITUTE A QUORUM.  ALL DETERMINATIONS OF THE COMMITTEE
SHALL BE MADE BY A MAJORITY OF ITS MEMBERS.  THE COMMITTEE MAY CORRECT ANY
DEFECT OR OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN, IN THE MANNER AND
TO THE EXTENT IT SHALL DEEM DESIRABLE.  ANY DECISION OR DETERMINATION REDUCED TO
WRITING AND SIGNED BY A MAJORITY OF THE MEMBERS OF THE COMMITTEE SHALL BE AS
FULLY EFFECTIVE AS IF IT HAD BEEN MADE BY A MAJORITY VOTE AT A MEETING DULY
CALLED AND HELD.  THE COMMITTEE MAY APPOINT A SECRETARY AND SHALL MAKE SUCH
RULES AND REGULATIONS FOR THE CONDUCT OF ITS BUSINESS AS IT SHALL DEEM
ADVISABLE.


 


ARTICLE 12.  –  MISCELLANEOUS


 


12.1                           DESIGNATION OF BENEFICIARY.  A PARTICIPANT’S
BENEFICIARY SHALL BE HIS OR HER ESTATE.  THE EXECUTOR OR ADMINISTRATOR OF THE
ESTATE OF THE PARTICIPANT SHALL RECEIVE ANY CASH DUE IN ACCORDANCE WITH
SECTION 8.3 ELECTION.  IF NO EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO
THE KNOWLEDGE OF THE COMPANY), THE COMPANY, IN ITS SOLE DISCRETION, MAY DELIVER
THE CASH TO THE SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OF THE PARTICIPANT AS
THE COMPANY MAY DESIGNATE.


 


12.2                           TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS
CREDITED TO A PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE
OF AN OPTION OR TO RECEIVE STOCK UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED,
PLEDGED, OR OTHERWISE DISPOSED OF IN ANY WAY BY THE PARTICIPANT OTHER THAN BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY SUCH ATTEMPTED ASSIGNMENT,
TRANSFER, PLEDGE OR OTHER DISPOSITION SHALL BE WITHOUT EFFECT, EXCEPT THAT THE
COMPANY MAY TREAT SUCH ACT AS AN ELECTION TO WITHDRAW FUNDS IN ACCORDANCE WITH
SECTION 7.2.


 


12.3                           USE OF FUNDS.  ALL PAYROLL DEDUCTIONS RECEIVED OR
HELD BY THE COMPANY UNDER THIS PLAN MAY BE USED BY THE COMPANY FOR ANY CORPORATE
PURPOSE AND THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH PAYROLL
DEDUCTIONS.


 


12.4                           ADJUSTMENT UPON CHANGES IN CAPITALIZATION.


 


(A)                                  IF, WHILE ANY OPTIONS ARE OUTSTANDING, THE
OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY HAVE INCREASED, DECREASED,
CHANGED INTO, OR BEEN EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR
SECURITIES OF THE COMPANY THROUGH REORGANIZATION, MERGER, RECAPITALIZATION,
RECLASSIFICATION, STOCK SPLIT OR SIMILAR TRANSACTION, APPROPRIATE AND
PROPORTIONATE ADJUSTMENTS MAY BE MADE BY THE COMMITTEE IN THE NUMBER AND/OR KIND
OF SHARES WHICH ARE SUBJECT TO PURCHASE UNDER OUTSTANDING OPTIONS AND ON THE
OPTION EXERCISE PRICE OR PRICES APPLICABLE TO SUCH OUTSTANDING OPTIONS.  IN
ADDITION, IN ANY SUCH EVENT, THE NUMBER AND/OR KIND OF SHARES WHICH MAY BE
OFFERED IN THE OFFERINGS DESCRIBED IN ARTICLE IV HEREOF SHALL ALSO BE
PROPORTIONATELY ADJUSTED.  NO ADJUSTMENTS SHALL BE MADE FOR STOCK DIVIDENDS. 
FOR THE PURPOSES OF THIS SECTION, ANY DISTRIBUTION OF SHARES TO SHAREHOLDERS IN
AN AMOUNT AGGREGATING 20% OR MORE OF THE OUTSTANDING SHARES SHALL BE DEEMED A
STOCK SPLIT AND ANY DISTRIBUTIONS OF SHARES AGGREGATING LESS THAN 20% OF THE
OUTSTANDING SHARES SHALL BE DEEMED A STOCK DIVIDEND.


 


(B)                                 UPON THE DISSOLUTION OR LIQUIDATION OF THE
COMPANY, OR UPON A REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY WITH
ONE OR MORE CORPORATIONS AS A RESULT OF WHICH THE COMPANY IS NOT THE SURVIVING
CORPORATION, OR UPON A SALE OF SUBSTANTIALLY ALL


 

6

--------------------------------------------------------------------------------


 


OF THE PROPERTY OR STOCK OF THE COMPANY TO ANOTHER CORPORATION, THE HOLDER OF
EACH OPTION THEN OUTSTANDING UNDER THE PLAN WILL THEREAFTER BE ENTITLED TO
RECEIVE AT THE NEXT OFFERING TERMINATION DATE UPON THE EXERCISE OF SUCH OPTION
FOR EACH SHARE AS TO WHICH SUCH OPTION SHALL BE EXERCISED, AS NEARLY AS
REASONABLY MAY BE DETERMINED, THE CASH, SECURITIES AND/OR PROPERTY WHICH A
HOLDER OF ONE SHARE OF THE COMMON STOCK WAS ENTITLED TO RECEIVE UPON AND AT THE
TIME OF SUCH TRANSACTION.  THE BOARD OF DIRECTORS SHALL TAKE SUCH STEPS IN
CONNECTION WITH SUCH TRANSACTIONS AS THE BOARD OF DIRECTORS SHALL DEEM NECESSARY
TO ASSURE THAT THE PROVISIONS OF THIS SECTION 12.4 SHALL THEREAFTER BE
APPLICABLE, AS NEARLY AS REASONABLY MAY BE DETERMINED, IN RELATION TO THE SAID
CASH, SECURITIES AND/OR PROPERTY AS TO WHICH SUCH HOLDER OF SUCH OPTION MIGHT
THEREAFTER BE ENTITLED TO RECEIVE.


 


12.5                           AMENDMENT AND TERMINATION.  THE BOARD OF
DIRECTORS SHALL HAVE COMPLETE POWER AND AUTHORITY TO TERMINATE OR AMEND THE
PLAN; PROVIDED, HOWEVER, THAT THE BOARD OF DIRECTORS SHALL NOT, WITHOUT THE
APPROVAL OF THE STOCKHOLDERS OF THE CORPORATION (I) INCREASE THE MAXIMUM NUMBER
OF SHARES WHICH MAY BE ISSUED UNDER ANY OFFERING (EXCEPT PURSUANT TO
SECTION 12.4); (II) AMEND THE REQUIREMENTS AS TO THE CLASS OF EMPLOYEES ELIGIBLE
TO PURCHASE STOCK UNDER THE PLAN OR PERMIT THE MEMBERS OF THE COMMITTEE TO
PURCHASE STOCK UNDER THE PLAN.  NO TERMINATION, MODIFICATION, OR AMENDMENT OF
THE PLAN MAY, WITHOUT THE CONSENT OF AN EMPLOYEE THEN HAVING AN OPTION UNDER THE
PLAN TO PURCHASE STOCK, ADVERSELY AFFECT THE RIGHTS OF SUCH EMPLOYEE UNDER SUCH
OPTION.


 


12.6                           EFFECTIVE DATE.  THE PLAN SHALL BECOME EFFECTIVE
AS OF MARCH 1, 2000, SUBJECT TO APPROVAL BY THE HOLDERS OF THE MAJORITY OF THE
COMMON STOCK PRESENT AND REPRESENTED AT A SPECIAL OR ANNUAL MEETING OF THE
SHAREHOLDERS HELD ON OR BEFORE MARCH 1, 2001.  IF THE PLAN IS NOT SO APPROVED,
THE PLAN SHALL NOT BECOME EFFECTIVE.


 


12.7                           NO EMPLOYMENT RIGHTS.  THE PLAN DOES NOT,
DIRECTLY OR INDIRECTLY, CREATE ANY RIGHT TO CONTINUATION OF EMPLOYMENT BY THE
COMPANY, AND IT SHALL NOT BE DEEMED TO INTERFERE IN ANY WAY WITH THE COMPANY’S
RIGHT TO TERMINATE, OR OTHERWISE MODIFY, AN EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


12.8                           DISQUALIFYING DISPOSITIONS.  IF SHARES ACQUIRED
BY EXERCISE OF AN OPTION GRANTED UNDER THE PLAN ARE DISPOSED OF WITHIN TWO YEARS
FOLLOWING THE DATE OF GRANT OF THE OPTION OR ONE YEAR FOLLOWING THE TRANSFER OF
THE SHARES TO THE EMPLOYEE (A “DISQUALIFYING DISPOSITION”), THE HOLDER OF THE
SHARES SHALL, IMMEDIATELY PRIOR TO SUCH DISQUALIFYING DISPOSITION, NOTIFY THE
COMPANY IN WRITING OF THE DATE AND TERMS OF SUCH DISQUALIFYING DISPOSITION AND
PROVIDE SUCH OTHER INFORMATION REGARDING THE DISQUALIFYING DISPOSITION AS THE
COMPANY MAY REASONABLY REQUIRE.


 


12.9                           WITHHOLDING TAXES.  EACH EMPLOYEE PARTICIPATING
IN THE PLAN SHALL INDEMNIFY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
COMPANY WITH RESPECT TO ANY APPLICABLE FEDERAL, STATE AND LOCAL WITHHOLDING
TAXES AND EMPLOYMENT TAXES WHICH RESULT FROM THE ACQUISITION AND/OR DISPOSITION
OF STOCK UNDER THE PLAN, AND SHALL REMIT TO THE COMPANY IN CASH THE AMOUNT OF
ANY SUCH TAXES UPON REQUEST BY THE COMPANY.

 


12.10                     EFFECT OF PLAN.  THE PROVISIONS OF THE PLAN SHALL, IN
ACCORDANCE WITH ITS TERMS, BE BINDING UPON, AND INURE TO THE BENEFIT OF, ALL
SUCCESSORS OF EACH EMPLOYEE PARTICIPATING IN THE PLAN, INCLUDING, WITHOUT
LIMITATION, THE EMPLOYEE’S ESTATE AND THE EXECUTORS, ADMINISTRATORS OR TRUSTEES
THEREOF, HEIRS AND LEGATEES, AND ANY RECEIVER, TRUSTEE IN BANKRUPTCY OR
REPRESENTATIVE OF CREDITORS OF SUCH EMPLOYEE.


 

7

--------------------------------------------------------------------------------



 


12.11                     GOVERNING LAW.  THE LAW OF THE STATE OF DELAWARE WILL
GOVERN ALL MATTERS RELATING TO THIS PLAN EXCEPT TO THE EXTENT IT IS SUPERSEDED
BY THE LAWS OF THE UNITED STATES.


 

 

Amended and Restated
as of April 1, 2005

 

8

--------------------------------------------------------------------------------